EXHIBIT 10.1

 

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
applicable laws or regulations.

 

Performance Share Unit Award Agreement Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the
granting of performance share unit awards by The Estée Lauder Companies Inc., a
Delaware corporation (the “Company”), to the participant, an employee of the
Company or one of its subsidiaries (the “Participant”), representing a notional
account equal to a corresponding number of shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Performance Share Units”).  The name of the “Participant,” the “Grant Date,”
the “Number of Shares,” the “Service Period,” the “Performance Period” and the
Section 162(m) Plan Achievement Goal (as defined below) are stated in the
“Notice of Grant” attached or posted electronically together with this Agreement
and are incorporated by reference. The other terms of this Performance Share
Unit Award are stated in this Agreement and in the Plan. Terms not defined in
this Agreement are defined in the Plan, as amended.

 

1.            Award Grant. The Company hereby awards to the Participant an award
of Performance Share Units in respect of the number of Shares set forth in the
Notice of Grant (the “Award”), representing Stock Unit and Performance-Based
Awards under the terms of the Plan.

 

2.            Right to Payment of Performance Share Units. Except as otherwise
provided in paragraph 3, 4 or 5 below, at the end of a Performance Period, the
number of Shares earned in respect of the Performance Share Units will be
determined in accordance with the Notice of Grant and the Number of Shares
earned in respect of the Performance Share Units will vest subject to the
Participant’s continued employment through the end of the Service Period
applicable to each Tranche.

 

3.            Payment of Awards. Payments under this Agreement will be made in
the number of Shares that is equivalent to the number of vested Performance
Share Units earned and payable to the Participant pursuant to paragraph 2 above.
Except as otherwise provided in paragraph 4 or 5 below, any payment with respect
to each Tranche shall be made as specified in the Notice of Grant.  The form of
payout will be in Shares.  In addition, each Performance Share Unit that becomes
earned and payable pursuant to paragraph 2 above carries a Dividend Equivalent
Right, payable in cash at the same time as the payment of Shares in accordance
with this paragraph 3 and paragraph 4 or 5. For the avoidance of doubt, with
respect to each Tranche, such Dividend Equivalent Right shall not attach to, and
no payment shall be made as a result of, dividends (a) the record date for which
is prior to the grant date with respect to such Tranche or (b) paid with respect
to Performance Share Units that are not ultimately earned.

 

4.            Change in Control.

 

(a)   Upon a Change in Control, the Section 162(m) Plan Achievement Goal shall
be deemed met in full. If on or after a Change in Control, the Participant
terminates for Good Reason (as defined below), dies, becomes disabled as
described in paragraph 5(b), or is terminated by the Company without Cause in
accordance with paragraph 5(c), each Tranche shall immediately vest in full and
payments under this paragraph will be made within two weeks following the date
on which Participant terminates employment or dies or becomes disabled (as
described in paragraph 5(b)). If the Shares cease to be outstanding immediately
after the Change in Control (e.g., due to a merger with and into another
entity), then the amount and type of consideration to be received in respect of
each Share earned under a Performance Share Unit will be based on the
consideration paid to each stockholder per Share generally upon the Change in
Control as determined by the Subcommittee. Notwithstanding anything herein to
the contrary, the Subcommittee shall have the right to terminate and payout any
amounts hereunder in accordance with Section 409A-3(j)(4)(ix).

 

--------------------------------------------------------------------------------


 

(b)   For purposes hereof, “Good Reason” means the occurrence of any of the
following, without the express written consent of the Participant:

 

(i)           the assignment to the Participant of any duties inconsistent in
any material adverse respect with the Participant’s position, authority or
responsibilities immediately prior to the Change in Control, or any other
material adverse change in such position, including title, authority or
responsibilities;

 

(ii)          any failure by the Company to pay any amounts for compensation or
benefits owed to the Participant or a material reduction of the overall amounts
of compensation and benefits in effect prior to the Change in Control, other
than an insubstantial or inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by the Participant;

 

(iii)         the Company’s requiring the Participant to be based at any office
or location more than fifty (50) miles from that location at which he performed
his or her services for the Company immediately prior to the Change in Control,
except for travel reasonably required in the performance of the Participant’s
responsibilities; or

 

(iv)        any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor, unless such assumption occurs by
operation of law; provided that, the Participant shall first provide the
Company, within 60 days of the occurrence of the circumstance or conduct alleged
to constitute Good Reason, with a 30-day period (the “Cure Period”), following
receipt of by the Company of written notice setting forth in reasonable detail
the specific circumstance or conduct of the Company that is alleged to
constitute Good Reason, to cease, and to cure, such circumstance or conduct. If,
at the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, the Participant will be entitled to terminate employment for
Good Reason during the 30-day period that follows the end of the Cure Period. If
Employee does not terminate employment during such 30-day period, the
Participant will not be permitted to terminate employment for Good Reason as a
result of such event.

 

5.            Termination of Employment. If the Participant’s employment
terminates, except as otherwise provided in paragraph 4, payouts will be as
follows:

 

(a)   Death.  If the Participant dies prior to the end of the Service Period for
a Tranche, a pro rata portion of such Tranche will vest and be paid. As to each
such Tranche, the pro rata portion will be determined by multiplying the Number
of Shares subject to such Tranche by a fraction, the numerator of which is the
number of full calendar months of service completed during the Service Period
for such Tranche through the Participant’s death and the denominator of which is
the number of full calendar months in the Service Period for such
Tranche. Payment thereof will be made on the 75th day following the
Participant’s death. If the Participant dies on or after the last day of the
Service Period for a Tranche, the full Number of Shares with respect to such
Tranche, if otherwise earned and vested in accordance with the Notice of Grant
but not yet paid, will be paid. Payment thereof will be made on the earlier of
(i) the 75th day following the Participant’s death, and (ii) the date such
payment would otherwise be made in accordance with paragraph 3 of this
Agreement.  All payments under this paragraph 5(a) shall be made in accordance
with any applicable laws or Company procedures regarding such payments.

 

(b)   Disability.  If the Participant becomes “disabled” (within the meaning of
Treasury Regulation 1.409A-3(i)(4)) prior to the end of the Service Period for a
Tranche, a pro rata portion of such Tranche will vest and be paid. As to each
such Tranche, the pro rata portion will be determined by multiplying the Number
of Shares subject to such Tranche by a fraction, the numerator of which is the
number of full calendar months of service completed during the Service Period
for such Tranche through the date the Participant becomes disabled and the
denominator of which is the number of full calendar months in the Service Period
for such Tranche. Payment thereof will be made within two weeks following the
date on which the Participant becomes disabled. If the Participant becomes
disabled on or after the last day of the Service Period for a Tranche, the
Shares, if any, otherwise earned and vested with respect to such Tranche in
accordance with the Notice of Grant but not yet paid, will be paid. Payment
thereof will be made within two weeks following the date on which Participant
becomes disabled or, if earlier, the date such payment

 

--------------------------------------------------------------------------------


 

would otherwise be made in accordance with paragraph 3 of this Agreement.

 

(c)   Termination of Employment Without Cause.  If the Participant’s employment
is terminated at the instance of the Company or relevant subsidiary without
Cause (as defined below) prior to the end of the Service Period for a Tranche, a
pro rata portion of such Tranche will vest and be paid, subject to the
achievement of the Section 162(m) Plan Achievement Goal. As to each such
Tranche, the pro rata portion will be determined by multiplying the Number of
Shares subject to such Tranche by a fraction, the numerator of which is the
number of full calendar months of service completed during the Service Period
for such Tranche through the date the Participant’s employment is terminated and
the denominator of which is the number of full calendar months in the Service
Period for such Tranche. Payment thereof will be made within two weeks following
the date on which the Participant’s employment is terminated pursuant to this
Section 5(c), provided that, in the event that the Participant’s employment is
terminated prior to the achievement of the Section 162(m) Plan Achievement Goal,
payment shall be made only upon, and when, the Subcommittee certifies in writing
that the Company has achieved the 162(m) Goal, which shall be done no later than
two and a half months following the end of the year in which the termination of
employment occurs. If the Participant’s employment is terminated pursuant to
this Section 5(c) on or after the last day of the Service Period for a Tranche,
the Shares, if any, otherwise earned and vested with respect to such Tranche in
accordance with the Notice of Grant but not yet paid, will be paid. Payment
thereof will be made within two weeks following the date on which Participant’s
employment is terminated pursuant to this Section 5(c) or, if later, the date
such payment would otherwise be made in accordance with paragraph 3 of this
Agreement.

 

(d)   Termination of Employment By Employee.  If the Participant terminates his
or her employment (e.g., by retiring or by voluntary resigning), any unearned,
unvested Tranche will be forfeited, and any earned and vested Tranche will be
paid in accordance with paragraph 3 of this Agreement.

 

(e)   Termination of Employment With Cause.  If the Participant is terminated
for Cause, all Tranches of the Award will be forfeited, regardless of whether a
Tranche has been otherwise earned and vested.  If the Participant is (a) no
longer employed by the Corporation for any reason, (b) payment of a Tranche has
not previously been made, and (c) it is determined that Participant’s behavior
while he was employed would have constituted Cause, then each Tranche not
previously paid will be forfeited, regardless of whether such Tranche has been
otherwise earned and vested.  For this purpose, “Cause” is defined in the
employment agreement in effect between the Participant and the Company or any
subsidiary, including any employment agreement entered into after the Grant
Date.  In the absence of an employment agreement, “Cause” means any breach by
the Participant of any of his or her material obligations under any Company
policy or procedure, including, without limitation, the Code of Conduct.

 

 

6.            No Rights of Stock Ownership. This grant of Performance Share
Units does not entitle the Participant to any interest in or to any voting or
other rights normally attributable to Share ownership other than the Dividend
Equivalent Rights granted under paragraph 3 above.

 

7.            Clawback.  Shares earned or delivered under any Performance Share
Unit Award shall be subject to any recoupment policy for awards under the Plan
adopted by the Company as such policy exists from time to time.

 

8.            Withholding. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social security, payroll tax, or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains his or her
responsibility.  Furthermore, Participant acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Performance Share
Units, including the grant of the Performance Share Units, the vesting of the
Performance Share Units, the delivery of Shares, the subsequent sale of Shares
acquired under the Plan and the receipt of any dividends; and (ii) do not commit
to structure the terms of the grant of the Performance Share Units or any aspect
of Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items.

 

--------------------------------------------------------------------------------


 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy the
minimum withholding obligations of the Company and/or the Employer.  In this
regard, Participant authorizes the Company and/or the Employer to withhold the
minimum applicable Tax-Related Items legally required to be paid by Participant
from his or her wages or other cash compensation paid by the Company and/or the
Employer or from proceeds of the sale of the Shares acquired under the Plan. 
Alternatively, or in addition, the Company may (i) sell or arrange for the sale
of Shares that Participant acquires under the Plan to meet such withholding
obligation for the Tax-Related Items, and/or (ii) withhold such amount in
Shares, provided that the Company only withholds the amount of Shares necessary
to satisfy the minimum withholding amount.  If the Company satisfies the
Tax-Related Item withholding obligation by withholding a number of Shares as
described herein, Participant will be deemed to have been issued the full number
of Shares due to Participant at vesting, notwithstanding that a number of the
Shares is held back solely for purposes of such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.

 

9.            Nonassignability. This award may not be assigned, pledged, or
transferred except, if the Participant dies, to a designated beneficiary or by
will or by the laws of descent and distribution. The foregoing restrictions do
not apply to transfers under a court order, including, but not limited to, any
domestic relations order.

 

10.          Effect Upon Employment. The Participant’s right to continue to
serve the Company or any of its subsidiaries as an officer, employee, or
otherwise, is not enlarged or otherwise affected by an award under this
Agreement.  Nothing in this Agreement or the Plan gives the Participant any
right to continue in the employ of the Company or any of its subsidiaries or to
interfere in any way with any right the Company or any subsidiary may have to
terminate his or her employment at any time.  Payment of Shares is not secured
by a trust, insurance contract or other funding medium, and the Participant does
not have any interest in any fund or specific asset of the Company by reason of
this Award or the account established on his or her behalf.  A Performance Share
Unit confers no rights as a shareholder of the Company until Shares are actually
delivered to the Participant.

 

11.          Notices.  Any notice required or permitted under this Performance
Share Unit Award Agreement is deemed to have been duly given if delivered,
telecopied, mailed (certified or registered mail, return receipt requested), or
sent by internationally-recognized courier guaranteeing next day delivery (a) to
the Participant at the address on file in the Company’s (or relevant
subsidiary’s) personnel records or (b) to the Company, attention Stock Plan
Administration at its principal executive offices, which are currently located
at 767 Fifth Avenue, New York, NY 10153.

 

12.         Disclosure and Use of Information.

 

(a)   By acknowledging and agreeing to or signing and returning the attached
Notice of Grant, and as a condition of the grant of the Performance Share Units,
the Participant hereby expressly and unambiguously consents to the collection,
use, and transfer of personal data, including sensitive data, as described in
this paragraph and below by and among, as necessary and applicable, the
Employer, the Company and its subsidiaries and by any agent of the Company or
its subsidiaries for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

 

(b)  The Participant understands that the Employer, the Company and/or its other
subsidiaries holds, by means of an automated data file or otherwise, certain
personal information about the Participant, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all Performance Share Units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in the Participant’s
favor, for purposes of managing and administering the Plan (“Data”).

 

(c)   The Participant also understands that part or all of his or her Data may
be held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans, pursuant to a prior transfer
made

 

--------------------------------------------------------------------------------


 

with the Participant’s consent in respect of any previous grant of performance
share units or other awards.

 

(d)  The Participant further understands that the Employer may transfer Data to
the Company or its subsidiaries as necessary to implement, administer, and
manage his or her participation in the Plan.  The Company and its subsidiaries
may transfer data among themselves, and each, in turn, may further transfer Data
to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).

 

(e)   The Participant understands that the Company, its subsidiaries, and the
Data Recipients are or may be located in his or her country of residence, the
United States or elsewhere. The Participant authorizes the Employer, the
Company, its subsidiaries, and such Data Recipients to receive, possess, use,
retain, and transfer Data in electronic or other form to implement, administer,
and manage his or her participation in the Plan, including any transfer of Data
that the Administrator deems appropriate for the administration of the Plan and
any transfer of Shares on his or her behalf to a broker or third party with whom
the Shares may be deposited.

 

(f)    The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative.

 

(g)  The Participant understands that Data will be held as long as is reasonably
necessary to implement, administer and manage his or her participation in the
Plan and he or she may oppose the processing and transfer of his or her Data and
may, at any time, review the Data, request that any necessary amendments be made
to it, or withdraw his or her consent by notifying the Company in writing. The
Participant further understands that withdrawing consent may affect his or her
ability to participate in the Plan.



13.          Discretionary Nature and Acceptance of Award.  The Participant
agrees to be bound by the terms of this Agreement and acknowledges that:

 

(a)   The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

(b)   The award of Performance Share Units is voluntary and occasional, and does
not create any contractual or other right to receive future awards of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been awarded repeatedly in the past;

 

(c)   All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

(d)   Participant’s participation in the Plan is voluntary;

 

(e)   Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Company or the Employer to terminate Participant’s employment at any time;

 

(f)    The Award of the Performance Share Units will be deemed accepted unless
the Award is declined by way of written notice by the Participant within 30 days
of the Grant Date to the Equity Based Compensation Department of the Company in
New York;

 

(g)   Performance Share Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
subsidiary, and which is outside the scope of Participant’s employment or
service contract, if any;

 

(h)   The Performance Share Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;

 

(i)    In the event the Participant is not an employee of the Company, the
Performance Share Units and Participant’s

 

--------------------------------------------------------------------------------


 

participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company; and furthermore, the
Performance Share Units and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract with any subsidiary of the
Company;

 

(j)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(k)   The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and

 

(l)    Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.

 

14.          Failure to Enforce Not a Waiver.  The Company’s failure to enforce
at any time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

15.          Governing Law.  The Performance Share Unit Award Agreement is
governed by and is to be construed according to the laws of the State of New
York that apply to agreements made and performed in that state, without regard
to its choice of law provisions.  For purposes of litigating any dispute that
arises under the Performance Share Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of New York, and agree
that such litigation will be conducted in the courts of New York County, New
York, or the federal courts for the United States for the Southern District of
New York, and no other courts, where the Performance Share Units are made and/or
to be performed.

 

16.          Partial Invalidity.  The invalidity or illegality of any provision
of the Agreement will be deemed not to affect the validity of any other
provision.

 

17.          Section 409A Compliance.  This Agreement is intended to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any regulations, rulings, or guidance provided thereunder.  Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code.  In no event may the Participant, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement.  The Company reserves the unilateral right to amend this Agreement
upon written notice to the Participant to prevent taxation under Code section
409A, in a manner that is intend to preserve the economic benefits of this
award.

 

18.          Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Performance Share Units awarded under
the Plan or future Performance Share Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

 

By:

[g31981kki001.jpg]

 

 

Michael O’Hare

 

 

 

Executive Vice President

 

 

 

Global Human Resources

 

 

--------------------------------------------------------------------------------


 

NOTICE OF GRANT

UNDER

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN (The “Plan”)

 

This Notice of Grant is incorporated by reference into the Agreement and made a
part thereof.

 

This is to confirm that you were awarded a grant of Performance Share Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors (the “Subcommittee”) representing the right
to receive shares of Class A Common Stock of The Estée Lauder Companies Inc.
(the “Shares”), subject to the terms of the Plan and the Performance Share Unit
Award Agreement.  This award was made in recognition of the significant
contributions you have made as a key employee of the Company, and to motivate
you to achieve future successes by aligning your interests more closely with
those of our stockholders.  This Performance Share Unit Award is granted under
and governed by the terms and conditions of the Plan and the Performance Share
Unit Award Agreement (the “Agreement”) which are made a part hereof.  Please
read these documents and the Summary Plan Description and keep them for future
reference.  The specific terms of your award are as follows:

 

Participant:                  John Demsey

 

Grant Date:                 January 28, 2016

 

Number of Shares:  There are three separate Awards granted hereby.  Each is a
“Tranche,” and will be separately, the “First Tranche,” the “Second Tranche,”
and the “Third Tranche,” respectively. The Number of Shares subject to the First
Tranche is 23,898, the Second Tranche is 23,898 and the Third Tranche is 23,898.

 

Vesting:  The vesting date for the First Tranche is January 29, 2018, the Second
Tranche is January 29, 2019 and the Third Tranche is January 29, 2020, subject,
in each case, to the Participant’s continued employment through the end of the
Service Period applicable to relevant Tranche and the achievement of the
Section 162(m) Plan Achievement Goal described below.

 

Type of Award:   Stock Unit and Performance-Based Award (referred to herein as a
“PSU”)

 

Service Period: For the First Tranche: January 28, 2016 to January 29, 2018; for
the Second Tranche: January 28, 2016 to January 29, 2019; and for the Third
Tranche: January 28, 2016 to January 29, 2020.

 

Section 162(m) Plan Achievement Goal:

 

(a) Except as otherwise provided in Section 4 or 5 of the Agreement, no PSUs
shall vest and no Shares shall be delivered (or any amount paid) unless and
until the Subcommittee certifies in writing that the Company has achieved
positive Net Earnings, as defined below, for the period from July 1, 2016
through June 30, 2017 (the “162(m) Goal”). If the 162(m) Goal is not achieved,
the PSUs shall be immediately forfeited, and the Participant shall have no
further rights with respect thereto.  The Subcommittee shall make such
certification by no later than September 30, 2017.

 

(b) If the Subcommittee certifies that the 162(m) Goal has been achieved, the
Participant shall be eligible to earn the number of Shares allocated to the
Participant in the Committee’s resolution approving the establishment of the
162(m) Goal.

 

(c) For purposes of this PSU Award Agreement, “Net Earnings” has the meaning
utilized by the Company in its consolidated financial statements in accordance
with generally accepted accounting principles as in effect on July 1, 2015.

 

(d) Shares subject to the PSU shall be settled within 30 business days of the
date on which the PSUs vest.

 

Questions regarding the award can be directed to Patricia Zakrzewski at (xxx)
xxx-xxxx.

 

--------------------------------------------------------------------------------


 

If you wish to accept this grant, please sign this Notice of Grant and return it
immediately to:

 

Compensation Department

28 West 23rd Street, 8th Floor

New York, New York 10010

Attention: Patricia Zakrzewski

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

 

 

 

By

/s/ John Demsey

 

Date

January 28, 2016

 

--------------------------------------------------------------------------------